Exhibit 10.7

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

This Separation of Employment Agreement and General Release (the “Agreement”) is
made as of October 15, 2012, by and between PENNSYLVANIA REAL ESTATE INVESTMENT
TRUST, a Pennsylvania business trust (“PREIT”), PREIT SERVICES, LLC, a
Pennsylvania limited liability company (“Services” and, together with PREIT,
“Company”), and EDWARD GLICKMAN (“Executive”). PREIT, Services, and Executive
shall be referred to herein as the “Parties” or each separately as a “Party.”

WITNESSETH

WHEREAS Executive was formerly employed as the President and Chief Operating
Officer of PREIT pursuant to that certain Employment Agreement by and among
PREIT and Executive, as amended and restated as of December 31, 2008 (the
“Employment Agreement”);

WHEREAS, pursuant to an Assignment and Assumption of Employment Agreements made
on December 31, 2008 (the “Assignment”), PREIT assigned to Services its
financial obligations under the Employment Agreement and all of PREIT’s rights
as an employer to enforce the Employment Agreement;

WHEREAS the Parties have amicably mutually agreed to the terms of the
termination of Executive’s employment with PREIT; and

WHEREAS the Parties desire to set forth the terms and conditions for the
termination of their employment relationship and to resolve all other matters
between them.

AGREEMENTS

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

1. (a) Executive, for and in consideration of the undertakings of Company set
forth herein and the release provided in Section 1(b) below, does hereby confirm
the severance of his employment with Company and its Affiliates (as defined in
the Employment Agreement) effective as of August 31, 2012 (the “Separation
Date”) and sever all other business relationships with Company and all entities
in which PREIT holds a direct or indirect equity or other ownership interest,
including, without limitation, relationships as a director, trustee, officer or
similar positions effective the date of this Agreement, and Executive does
hereby remise, release and forever discharge Company and its Affiliates, each of
their respective current and former officers, trustees, partners, directors,
managers, shareholders, employees, attorneys, and other agents, and all such
entities’ and individuals’ respective successors and assigns, heirs, executors,
administrators and representatives (hereinafter referred to collectively as the
“Company Releasees”) of and from any and all rights, obligations, promises,
agreements, losses, controversies, claims, actions, causes of action, suits,
debts, claims and demands, and expenses, including without limitation attorneys’
fees and costs, of any nature whatsoever, in law or in



--------------------------------------------------------------------------------

equity, whether known or unknown, asserted or unasserted, which Executive ever
had, now has, or hereafter may have against the Company Releasees, or any of
them, relating to or arising out of Executive’s service as a trustee, partner,
officer, director, employee or manager of Company or any Affiliate, Executive’s
employment and any other business relationships with Company or any Affiliate,
the Employment Agreement, the Assignment, and/or Executive’s separation from
Company or any Affiliate. This release includes, but is not limited to, any such
claims arising under any federal, state or local statutes, ordinances or common
law principles, including without limitation the National Labor Relations Act of
1947, the Civil Rights Acts of 1866, 1871, 1964, and 1991, the Equal Pay Act,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Bankruptcy Code, the Fair Credit Reporting Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act of
1974, the Americans With Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Health Insurance Portability and Accountability Act of 1996,
the Sarbanes-Oxley Act of 2002, the Pennsylvania Human Relations Act, the
Pennsylvania Wage Payment and Collection Law, the Philadelphia Fair Practices
Ordinance, and any other employee-protective law of any jurisdiction that may
apply, each as amended, as well as any claim for wrongful discharge.
Notwithstanding the foregoing, Executive does not release Company or its
Affiliates from any obligations that it may have, or any rights or claims that
Executive may have, arising (i) under this Agreement, (ii) from events occurring
after the date of Executive’s execution of this Agreement, (iii) with respect to
any right to be indemnified by Company, as referenced in Section 7.4 of his
Employment Agreement or as otherwise required by applicable law, or to receive
the benefit of any directors and officers insurance coverage maintained by or
for the benefit of Company and/or its officers or directors, or (iv) with
respect to unemployment compensation or benefits which Executive may seek after
the Separation Date (and Company agrees that it will not contest a claim by
Executive for such unemployment compensation or benefits). In addition,
Executive and Company acknowledge that Executive has ownership or participation
interests in certain entities in which the officers of PREIT have an ownership
interest, as to which Executive will be retaining said interests, and the
foregoing release is not intended to release, and shall not release, any rights
that Executive may have under any shareholder agreement, partnership agreement,
limited liability company operating agreement or other governing documents with
respect to any such entities, or any rights that Executive has or may have in
the future to receive any distributions to which he may be entitled as an owner
of any such ownership or participation interests in any such entities.

(b) Company does hereby remise, release and forever discharge Executive of and
from any and all rights, obligations, promises, agreements, losses,
controversies, claims, actions, causes of action, suits, debts, claims and
demands, and expenses, including without limitation attorneys’ fees and costs,
of any nature whatsoever, in law or in equity, whether known or unknown,
asserted or unasserted, that Company ever had, now has, or hereafter may have
against Executive, relating to or arising out of Executive’s service as a
trustee, partner, officer, director, employee or manager of Company or any
Affiliate, Executive’s employment or other business relationships with Company
or any Affiliate, the Employment Agreement, the Assignment, and/or Executive’s
separation from Company or any Affiliate. Notwithstanding the foregoing, Company
does not release Executive from any (i) claims involving knowing
misrepresentation, fraud, theft, intentional wrongdoing, intentional breach of
fiduciary duty,

 

2



--------------------------------------------------------------------------------

and/or intentional misappropriation of Company’s property, (ii) obligations that
he may have, or any rights or claims that Company may have, arising under this
Agreement, or (iii) obligations that he may have, or any rights or claims that
Company may have, arising from events occurring after the date of Company’s
execution of this Agreement.

2. Executive’s employment having already terminated on the Separation Date,
effective as of the date of this Agreement, Executive does hereby resign
(i) from his positions as trustee of PREIT and as a member of the Office of the
Chair of PREIT and (ii) from all other positions of any nature that he holds
with Company, any Affiliates, or with any other entity with respect to which
Company has requested Executive to perform services, provided, however, that for
purposes of this Section 2 and Section 4 below only, the term “Affiliates” shall
mean any entity in which PREIT holds a direct or indirect equity or other
ownership interest. Upon request by Company, Executive shall execute all
additional documents and take all additional actions necessary to effectuate or
memorialize such resignations.

3. (a) In consideration of this Agreement and subject to Section 13 hereof,
Company shall pay to Executive a lump sum severance payment in cash of Two
Million, Seven Hundred Eighty-Seven Thousand, Three Hundred and Fifty-Nine
Dollars ($2,787,359) (the “Cash Payment”). Company shall pay Two Million, Six
Hundred Eighty-Nine Thousand, Eight Hundred and Forty-Nine Dollars ($2,689,849)
of the Cash Payment described in the preceding sentence to the trustee of a
grantor trust (as described in subsection (b) below) no later than 60 days after
the Separation Date. Company shall provide the grantor trustee with a payment
schedule requiring the grantor trustee to pay Executive the amount in the
grantor trust on March 1, 2013 (the first business day of the seventh calendar
month following the month containing the Separation Date). Company shall pay the
balance of the Cash Payment described in the first sentence of this subsection
to Executive no later than ten (10) business days after the Effective Date (as
defined below). Executive and Company expressly waive any requirement under the
Employment Agreement for a determination by the auditors of Company of any
amounts due under this Section 3(a).

(b) The grantor trust shall be established by Company under terms and conditions
substantially the same as the terms and conditions approved by the Internal
Revenue Service in its Revenue Procedure 92-64, with instructions to the grantor
trustee to make the delayed payment to Executive at the time set forth in
subsection (a) above, subject to such terms and conditions.

4. The Parties agree and confirm that, as of the date of this Agreement,
Executive does not hold any options to acquire shares of beneficial interest in
PREIT or equity in any Affiliates (as defined in Section 2 above).

5. The Parties agree that, as of the date of this Agreement, Executive owns
67,905 shares of beneficial interest in PREIT previously granted by PREIT as
restricted shares (the “Restricted Shares”). As of the Separation Date, all
Restricted Shares held by Executive immediately vested, which vesting was
subject to Section 13 hereof and PREIT’s 2003 Equity Incentive Plan.

 

3



--------------------------------------------------------------------------------

6. The Parties agree that, as of the Separation Date, Executive owned 117,773
Restricted Share Units in PREIT (the “RSUs”), including RSUs deemed acquired
from dividends in accordance with the provisions of the applicable Restricted
Share Unit Program. The RSUs shall continue to be subject to the provisions of
the applicable Restricted Share Unit Program, but no changes in such Program
made after the date hereof that would have an adverse impact upon Executive
shall be applicable to Executive, except to the extent such changes shall be
applicable to Company’s executive officers generally.

7. (a) After the Separation Date, and subject to Sections 28(b) and 28(c) below
and the last sentence of this Section 7(a), Executive and his family members (if
any) shall continue to participate, at Company’s expense, in the medical,
dental, vision and prescription plans, programs and/or arrangements provided for
Company employees in which he and/or they were participating as of the
Separation Date. If Executive has a “qualifying event,” as defined in section
4980B(f)(3) of the Internal Revenue Code, on or after the Separation Date, such
continued participation in any group health plan shall be treated as the
continued coverage that is required to be offered under applicable federal and
state law (sometimes referred to as “COBRA”) for the period during which COBRA
is required to be so offered. In any event, such participation shall continue
until December 31, 2015, after which date Executive and his family members (if
any) may continue such participation, at their own expense, for the remainder of
the COBRA period (if any). In the event Company cannot provide such continued
coverage under such plans, programs and/or arrangements, either directly or
through COBRA, at any time on or prior to December 31, 2015, Company shall
reimburse Executive for any premiums he pays to obtain equivalent coverage (or
if equivalent coverage is not available, substantially equivalent or comparable
coverage) through December 31, 2015, provided that (i) the premiums paid are
competitive with premiums that would be charged by other providers for
equivalent coverage (or if equivalent coverage is not available, substantially
equivalent or comparable coverage), and (ii) Executive submits proof of payment
of such premiums no later than 120 days from the date he makes such payments.

(b) Additionally, beginning on the Separation Date and continuing through
December 31, 2015, Company shall reimburse Executive for (i) any amounts he is
required to pay under co-pay or deductible features of the medical coverage
provided pursuant to subsection (a) above, provided that Executive submits
receipts for such amounts within 120 days after the later of (A) the end of the
calendar year in which Executive incurred such amounts, or (B) the date the
applicable insurers have completed any review of claims made by Executive and/or
any of his covered family members, (ii) any premiums Executive pays for coverage
under new or converted policies he obtains that provide for the continuation of
Executive’s, his spouse’s, and his children’s life insurance, Executive’s
accidental death and dismemberment insurance, and/or Executive’s long-term
disability insurance coverage, each as described in Schedule 4.3 of the
Employment Agreement, provided Executive submits appropriate receipts for such
premium payments no later than 120 days after he incurs such expenses, and
(iii) any other reasonable amounts Executive pays for benefits (or to replace
benefits that are not able to be provided to Executive or for the benefit of his
family through insurance or another available benefit plan), described under
Section 4.3, or referenced in Schedule 4.3, of the Employment Agreement.

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the benefits provided pursuant to Sections
7(a) and (b) shall be subject to a fiscal year (September 1 to August 30,
commencing September 1, 2012) cap in the aggregate amount of $45,000 on
payments, reimbursements, and other expenses incurred by Company (the “Fiscal
Benefits Cap”), which Fiscal Benefits Cap shall be prorated to the amount of
$15,000 for the period from September 1, 2015 to December 31, 2015.

8. To the extent it has not done so already, Company shall reimburse Executive
for all such ordinary and reasonable expenses incurred in carrying out his job
duties and responsibilities through the Separation Date, provided reimbursement
is sought within 20 days of the Effective Date, subject to Executive providing
documentation in accordance with applicable policy. In addition to the
reimbursements to which Executive is entitled under Section 7 hereof, Executive
shall be reimbursed by the Company for yet unreimbursed amounts Executive paid
on or prior to the Separation Date, under co-pay or deductible features of the
medical coverage provided by Company during 2012.

9. Executive shall be permitted to retain, after the Separation Date, his
Company-issued cellular telephone and his cellular telephone number, each at no
cost to him, provided that he makes all necessary arrangements for the transfer
to him of the cellular number and all associated future payment responsibility,
such transfer to be effective within 15 calendar days of the Effective Date.
Company shall assist Executive as reasonably necessary to accomplish this
transfer.

10. Company agrees, from the Effective Date through February 28, 2013, to
forward automatically all email messages addressed to Executive at Company to an
alternate email address designated by Executive. Upon receipt of such emails,
Executive shall forward to Bruce Goldman, Executive Vice President and General
Counsel, at Company, or his designee or successor, all emails of a business
nature or purpose relating to or involving Company and shall immediately
thereafter delete such emails without retaining a copy thereof. Notwithstanding
the foregoing, although Company and Executive agree to use its and his best
reasonable efforts to forward emails as provided in the preceding sentence,
Executive and Company agree that the other shall not be held liable for any
mistake or error that occurs in forwarding emails. Executive acknowledges and
agrees that his emails received at Company’s email address shall continue to be
subject to monitoring by Company. During the period from the Effective Date
through June 30, 2013, Executive may contact and have access to a personal
assistant at Company regarding any business-related matters as to which his
cooperation is sought by Company or its counsel (including the scheduling
thereof) and obtaining benefit information relating to Company benefits that are
available to Executive; provided, however, that such contact and access shall
not unreasonably interfere with or impede such individual’s performance of
duties for Company.

11. The terms and conditions of the Supplemental Executive Retirement Agreement
for Executive (the “SERP”), as amended and restated effective as of December 31,
2008, shall remain in full force and effect following the date of this
Agreement, it being understood that no further contributions or payments shall
be made thereto by Company with respect to any period after the Separation Date
(other than the currently required 10% annual interest, compounded annually, on
the undistributed amount credited to Executive’s “Retirement Account”
established

 

5



--------------------------------------------------------------------------------

under such SERP). Company confirms that it has already credited Executive’s SERP
account in the amount of $25,000 for the current fiscal year (ending
December 31, 2012). The Parties confirm that, on September 10, 2012, Company
paid Executive, in a single sum, the principal amount credited to his Retirement
Account as of December 31, 2004 plus earnings thereon through September 10,
2012, as provided in the SERP ($442,172). Within 60 calendar days after the
Separation Date, Company shall pay into a grantor trust, as required by and
described in the SERP, in a single sum, the principal amount credited to
Executive’s Retirement Account on and after January 1, 2005 plus earnings
thereon through the Separation Date as provided in the SERP ($304,957).
Thereafter, Company shall pay into the grantor trust, on or before the end of
each calendar month, additional amounts reflecting the currently required 10%
annual interest, compounded annually, on the post-2004 amount that was credited
to the SERP or to the grantor trust (as applicable) on the preceding
December 31. The grantor trust shall provide that, on March 1, 2013 (the first
business day of the seventh calendar month following the calendar month
containing the Separation Date), the grantor trustee shall pay Executive, in a
single sum, the amount credited to the grantor trust, including earnings
thereon.

12. Executive shall retain all rights provided for in Company’s 401(k)
retirement plan (the “401(k) Plan”) in which he participates, including, without
limitation, the right to roll over his 401(k) Plan account into the plan of a
subsequent employer or an individual retirement account as such right exists at
law. The Company represents that any and all matching contributions due from the
Company under the Company’s 401(k) Plan, with respect to salary and bonus
deferrals made by Executive prior to the Separation Date that qualify for such
matching under the terms of the 401(k) Plan, have been paid or contributed to
the 401(k) Plan for Executive’s benefit, except for a final matching payment in
the amount of $2,696.90, which payment shall be made to Executive in 2013,
consistent with its practice and pursuant to the payment schedule used for other
employees who participate in the 401(k) Plan.

13. Except as specifically set forth in this Agreement, (a) the Parties
expressly understand that Company and all other Company Releasees do not have,
and will not have, any obligation to provide Executive at any time in the future
with any payments, benefits or considerations, and (b) Executive acknowledges
that he has received payment in full of all of the compensation, benefits and/or
payments of any kind due and payable to him from Company through the Separation
Date, including all wages, incentive compensation, equity, expense
reimbursement, payments to benefit plans, and any other payment under a plan,
program, or practice of Company. It is further understood that, notwithstanding
any other provision of this Agreement, Company may withhold, or in the case of
Restricted Shares already has withheld consistent with Executive’s instructions,
from any amounts payable under this Agreement any foreign, federal, state and
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation or, in connection with the issuance of shares under an applicable
Restricted Share Unit Program, require prior payment by Executive of the amount
Company is required to withhold; provided that Executive may elect to satisfy
the minimum federal income tax withholding requirements in connection with the
issuance of shares under a Restricted Share Unit Program by surrendering to
PREIT shares of beneficial interest in PREIT that he would otherwise be entitled
to receive as the result of such issuance, which shares shall have a per-share
market value (determined as the mean between the highest and lowest quoted
selling price of a share on the date on which such issuance of shares under a
Restricted Share Unit Program

 

6



--------------------------------------------------------------------------------

results in an amount being included in Executive’s income) equal to the minimum
federal income tax required to be withheld. If Executive wishes to so surrender
shares, he shall so notify PREIT in writing at least 10 days prior to the
issuance of shares under a Restricted Share Unit Program.

14. Executive understands that Company shall disclose the nature and terms of
this Agreement in satisfaction of its disclosure requirements under applicable
securities laws. In further consideration of the agreements of Company as set
forth herein, Executive shall not, prior to the date of such public disclosure
by Company, communicate or disclose the terms of this Agreement to any persons
with the exception of members of his immediate family, his attorneys, and his
accountants and/or tax advisors, each of whom shall be informed of this
confidentiality obligation and shall be bound by its terms. The press release,
if any, announcing Executive’s separation from Company shall be subject to
review and consultation between Company and Executive prior to release thereof;
provided, however, that Company retains the discretion to determine the final
content of the press release despite any objections from Executive and that
Executive completes such review and makes himself available at reasonable times
for consultation within 24 hours after being provided the draft press release.
For avoidance of doubt, there shall be no right of consideration or review for
any (i) announcement concerning Executive’s separation to employees of Company
or its Affiliates or to any person or entities having current or prospective
business relationships with Company or any Affiliate or (ii) any filing with or
submission to the Securities and Exchange Commission or the New York Stock
Exchange.

15. Neither Company, nor Executive shall disparage to any third party, or in the
case of Company internally within Company by general or mass distribution, the
professional or personal reputation or character of the other, including, in the
case of Company, the disparagement of any of its Affiliates and any of Company’s
and its Affiliates’ respective officers, trustees, partners, directors,
managers, shareholders, employees, attorneys, other agents or representatives.
Moreover, Executive shall not disparage or comment unfavorably upon the business
properties, policies or prospects of Company or its Affiliates. For purposes of
the restriction applicable to Company, the restriction shall only apply to
officers of PREIT at or above the level of Senior Vice President, while each is
employed by PREIT, it being understood that Company cannot control statements of
other PREIT employees or of any former employee. Notwithstanding the foregoing,
nothing in this Section shall be deemed to prohibit Company and Executive from
providing truthful testimony in response to any valid subpoena or as otherwise
ordered by a court or required by applicable law.

16. Without in any way limiting or modifying his surviving obligations set forth
in Section 7.4 of the Employment Agreement, Executive further agrees that,
during the period beginning on the date hereof and ending on and including the
date on which Company files its Form 10-K for the 2012 fiscal year, (i) he shall
provide to Company and its counsel any requested relevant information known to
him with respect to any matter with which he was involved during the term of his
employment with Company, and (ii) he shall provide such other cooperation as may
reasonably be requested by Company and its counsel, provided that such
cooperation shall not require Executive to spend more than ten (10) hours per
month on Company matters and responding to Company requests. Such cooperation
shall include,

 

7



--------------------------------------------------------------------------------

without limitation, (i) Executive advising Company within 10 days after the
Effective Date of all outside trade organizations in which he was involved as
of, or at any time during the year immediately preceding, the Separation Date
that relate to the business of Company and the contact person(s) for such
organizations, and (ii) except as to the Association for Finance Professionals
and the Royal Institute of Chartered Surveyors, Executive assisting Company, to
the extent practicable, in transferring such relationships to other Company
employees. In the event that Executive reasonably incurs any cost or expense in
connection with the foregoing, Company shall pay or reimburse Executive
therefor.

17. Executive shall indemnify and hold harmless Company from and against all
claims, losses, damages, liabilities, costs and other expenses incurred by or
asserted against Company by reason of or resulting from a breach of this
Agreement by Executive. Company shall indemnify and hold harmless Executive from
and against all claims, losses, damages, liabilities, costs and other expenses
incurred by or asserted against Executive by reason of or resulting from a
breach of this Agreement by Company.

18. This Agreement will be governed by and construed according to the laws of
the Commonwealth of Pennsylvania. The Parties irrevocably hereby submit to the
exclusive jurisdiction and venue of the United States federal courts or the
courts of the Commonwealth of Pennsylvania in any action or proceeding brought
with respect to or in connection with this Agreement. Each Party hereby waives
any objection based on forum non conveniens and waives any objection to venue of
any action instituted hereunder in such courts.

19. In case any one or more of the provisions contained of this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement, which shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. No waiver by
either Party of any breach of this Agreement shall be a waiver of any preceding
or succeeding breach. No waiver by either Party of any right under this
Agreement shall be construed as a waiver of any other right.

20. This Agreement is not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation or of any duty
(contractual or otherwise) owed by any Party to another, and this Agreement is
made voluntarily to provide an amicable conclusion of Executive’s employment and
other relationship with Company. This Agreement shall not be construed strictly
for or against any of the Parties.

21. Executive hereby certifies that he has read the terms of this Agreement,
that he has been informed by Company through this document that he should
discuss this Agreement with an attorney of his own choice and that he has done
so, and that he understands the terms and effects of this Agreement. Company
shall reimburse Executive, within ten business days of delivery to Company of an
invoice documenting the amount of such fees and costs (provided such date is at
least 10 days after the Effective Date), for any legal fees and costs incurred
by him in connection with the negotiation and documentation of this Agreement,
such reimbursement not to exceed $15,000. Executive further certifies that he
has the intention of releasing all claims recited herein in exchange for the
consideration described herein, which he

 

8



--------------------------------------------------------------------------------

acknowledges is adequate and satisfactory to him. Neither Company, nor any of
its agents, representatives or attorneys has made any representations to
Executive concerning the terms or effects of this Agreement other than those
contained herein.

22. Executive agrees that, except with regard to his cellular telephone (as
addressed above), within ten (10) days of the Effective Date, he will use all
reasonable efforts to locate and return to Company or, except as provided in the
last sentence of this Section, destroy (as to written and electronic materials
only), without retaining a copy of any written and electronic materials, all
electronic and hard copy data, documents, others materials, equipment and other
property of Company and Company’s Affiliates in his possession or under his
control. Company acknowledges that such written and electronic materials in
Executive’s possession or control may be difficult to locate, and to return
and/or destroy same, because of the length of Executive’s employment with
Company and the multiple electronic storage media on which such materials are
stored. Accordingly, Executive acknowledges that he remains bound by the
confidentiality provisions of his Employment Agreement with respect to any such
materials, and that upon becoming aware of such materials being in his
possession or control after the Separation Date, he will return to Company or
destroy such materials, without retaining a copy thereof. Such property
includes, but is not limited to, any and all (1) computers, computer tablets,
computer-related devices, computer storage media and other portable media,
personal digital assistants (PDAs), and other equipment; (2) hard copy and
electronic documents, records, data, files, memoranda, reports, drawings, and
plans, and (3) keys and credit cards, in all cases that were provided by Company
or its Affiliates to Executive, that relate to Company or its Affiliates, or
that Executive has used, prepared or come into contact with during the course of
his employment with Company. Upon returning such equipment and returning or
destroying such documents, information and materials, Executive shall certify by
writing signed by him that he has done so and that, to the best of his knowledge
after taking all reasonable efforts to locate such information and subject to
the next sentence, he has not retained a copy of such documents, data,
information, records, or other materials, in any form. Notwithstanding the
foregoing, Executive shall be permitted to retain (y) his personal employment,
compensation and benefits record documents and (z) the minutes from the Board of
Trustees meetings that he attended as a trustee of PREIT and other documents
related to his service as a trustee, provided that he maintains the
confidentiality of such materials. Notwithstanding anything to the contrary set
forth above, if Executive believes that any material described herein (written
or electronic) is not otherwise in the possession of Company or, as to written
material, represents executed documents, Executive shall return such material to
Company rather than destroy such material.

23. Executive confirms that he vacated his PREIT office on the Separation Date
without retaining anything contained therein, except for his personal effects
and other items owned by him.

24. This Agreement shall not be assignable by Executive, and shall be assignable
by Company only to an Affiliate or to any person or entity that becomes a
successor in interest (by purchase of assets or shares, or by merger or
otherwise) to Company; provided, however, that such assignment to an Affiliate
(i) shall not release Company from its obligations to Executive under this
Agreement unless such assignment is part of a merger or other transaction
pursuant to which Company ceases to exist, and (ii) shall be subject to and
conditioned upon the assignee of

 

9



--------------------------------------------------------------------------------

this Agreement agreeing to assume and be bound by the provisions of this
Agreement and the obligations of Company under this Agreement. Subject to the
foregoing, this Agreement and the rights and obligations set forth herein shall
inure to the benefit of, and be binding upon, the Parties and each of their
permitted successors, assigns, heirs, executors and administrators. In the event
of Executive’s death, (a) any and all payments and compensation to be provided
to Executive and (b) his wife’s and children’s entitlements to medical and life
insurance under this Agreement shall continue notwithstanding such death in
accordance with the terms of this Agreement, and such payments and compensation,
to the extent to be paid or provided to Executive, shall be paid or provided to
his estate.

25. All notices hereunder shall be in writing and shall be sufficiently given if
hand-delivered, sent by documented overnight delivery service or registered or
certified mail, postage prepaid, return receipt requested, or by telegram, fax,
or telecopy (confirmed by U.S. mail), receipt acknowledged, addressed as set
forth below or to such other person and/or at such other address as may be
furnished in writing by any Party hereto to the other. Any such notice shall be
deemed to have been given as of the date received, in the case of personal
delivery, or on the date shown on the receipt or confirmation therefor, in all
other cases. Any and all service of process and any other notice in any action,
suit, or proceeding shall be effective against any Party if given as provided in
this Agreement; provided that nothing herein shall be deemed to affect the right
of any Party to serve process in any other manner permitted by law.

(a) If to Company:

Pennsylvania Real Estate Investment Trust

200 South Broad Street, Third Floor

Philadelphia, PA 19102

Tel:   (215) 875-0700

Fax:   (215) 547-7311

Attention: General Counsel

With a copy to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Tel:   (215) 988-2794

Fax:   (215) 988-2757

Attention: Howard A. Blum, Esquire

 

10



--------------------------------------------------------------------------------

(b) If to Executive:

Edward Glickman

124 Raynham Road

Merion, PA 19066

With a copy to:

Eckert Seamans Cherin & Mellott, LLC

Two Liberty Place

50 South 16th Street

Philadelphia, PA 19102

Tel:   (215) 851-8422

Fax:   (215) 851-8383

Attention: Stephen M. Foxman, Esquire

26. This Agreement constitutes the entire agreement of the Parties with respect
to the subject matter hereof. Effective as of the Effective Date, except as
provided below, the Employment Agreement is terminated and shall thereupon have
no continuing force or effect.

27. Notwithstanding the foregoing Section 26, (a) Executive re-affirms and shall
remain bound by Sections 6.1 (regarding confidentiality), 6.3 (regarding
injunctive and other relief), 7.3 (regarding solicitation of Company employees,
except that Executive may continue to have access to and contact with his
personal assistant, Donna Lee Zuccarini, and engage her services if she is no
longer employed by Company), and 7.6 (regarding assignment) of the Employment
Agreement, and (b) Executive and Company re-affirm and shall remain bound by
Sections 7.4 (regarding indemnification and assistance by Executive), 7.9
(regarding governing law) and 7.10 (regarding headings) of the Employment
Agreement, as well as all applicable definitions in Article I of the Employment
Agreement.

28. (a) Amendments and modifications to this Agreement shall not be effective
unless they are in writing signed by Executive or a representative of
Executive’s estate and a duly authorized representative of Company.

(b) All reimbursements for expenses under Section 7 above shall be paid in no
event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. Further, the right to such reimbursement
shall not be subject to liquidation or exchange for another benefit, and the
amount of expenses eligible for reimbursement during any taxable year shall not
affect the expenses eligible for reimbursement in any other taxable year.

(c) In the event Company’s provision of post-separation medical benefit coverage
(to Executive or his family members) would cause Company to experience adverse
tax consequences, Company, at its option, but after first seeking a negotiated
resolution with Executive, may provide Executive with the after-tax economic
equivalent of such benefit for any

 

11



--------------------------------------------------------------------------------

designated period (the “Medical Benefit Equivalent”). The economic equivalent of
any benefit forgone shall be deemed to be the cost that would be incurred by
Executive in obtaining competitively-priced coverage from a reputable insurance
provider equivalent to the coverage that otherwise would be provided to
Executive and his family members, as applicable, by Company under this
Agreement. Notwithstanding the foregoing, if the Company elects to provide
Executive with the Medical Benefit Equivalent, the value thereof, for purposes
of application of the Fiscal Benefits Cap established in Section 7 above, shall
be the annual cost to the Company of providing medical benefit coverage to
Executive through its group health plan during the time period to which the
decision relates, and any additional cost incurred by Executive because of the
Company electing to provide the Medical Benefit Equivalent shall not reduce the
Fiscal Benefits Cap in any year to which it is applicable. Additionally, for the
avoidance of doubt, if the Company elects to provide Executive with the Medical
Benefit Equivalent, the Company shall reimburse Executive for (i.e., gross up
any payment to Executive) any additional cost he incurs by reason of any less
favorable tax treatment that occurs with respect to Executive because of
Executive no longer receiving such medical benefits through the Company’s group
health plan.

29. Executive acknowledges that he has been informed that he has the right to
consider this Agreement for a period of at least 21 days prior to entering into
this Agreement, and the Parties agree that any changes to this Agreement,
whether material or immaterial, shall not restart this period. Executive further
acknowledges that he has the right to revoke this Agreement within 7 days of its
execution by giving written notice of such revocation by hand delivery or fax to
Company, Attention: Bruce Goldman, within the 7 day period. This Agreement shall
become effective and enforceable, unless sooner revoked, on the eighth day after
this Agreement, properly executed by Executive, is timely delivered to Company
(the “Effective Date”). Notwithstanding the foregoing, Company shall have no
obligation to make any payment described in Section 3 or provide any benefit
described in this Agreement until the Agreement becomes final and irrevocable.
Executive acknowledges that, in the event he revokes this Agreement, this
Agreement shall be null and void, and Executive and Company shall each have such
rights, entitlements and liabilities as set forth in the Employment Agreement.

30. Whenever any payment shall be made by Company or the grantor trustee under
this Agreement, such payment shall be made by check payable to Executive at the
address provided in Section 25 or by wire transfer to an account identified by
Executive at least 10 days before such payment is due. Executive shall be
responsible for all income and related taxes resulting from his receipt of the
payments, shares, assets of PREIT and other benefits provided under this
Agreement, except for any amounts withheld by Company.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Agreement as of the date first written above.

 

WITNESS:  

/s/ Maureen Grasso

   

/s/ Edward Glickman

      Edward Glickman       PENNSYLVANIA REAL ESTATE       INVESTMENT TRUST
WITNESS:  

/s/ Robert F. McCadden

    By:  

/s/ Bruce Goldman

      Name:  

Bruce Goldman

      Title:  

Executive Vice President and General Counsel

      PREIT SERVICES, LLC WITNESS:  

/s/ Robert F. McCadden

    By:  

/s/ Bruce Goldman

      Name:  

Bruce Goldman

      Title:  

Executive Vice President and General Counsel

Counsel      

[Signature page to Separation of Employment Agreement and General Release]

 

13